Case: 13-20295       Document: 00512404047         Page: 1     Date Filed: 10/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2013

                                     No. 13-20295                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



FELICIA N. JONES,

                                                  Plaintiff–Appellant
v.

UNITED STATES POSTAL SERVICE,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                USDC 4:13-MC-718


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Pending before the Court is Felicia Jones’s appeal of the district court’s
denial of her Motion for Leave of Court to File Complaint/Motion. Based on
Jones’s brief, excerpts, and the applicable law, the district court’s denial is
AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.